DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/27/2021 has been entered.
Accordingly, claims 1-5 and 8-20 are pending in this application. Claims 6-7 are cancelled; claims 1, 8, and 15 are currently amended.

Response to Arguments
Applicant’s arguments with respect to amended pending claims filed on 7/27/2021 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1, 8, and 15, it is submitted that they are properly addressed by the new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Earl et al. (US 20120197809 A1, hereinafter Earl) in view of McGann et al. (US 20180338041 A1, hereinafter McGann).

Regarding Claim 1, Earl discloses a method for engaging in a recommendation-dialog with a user ([Abstract]: The web application allows a registered user to enter the roles and capabilities required for a project team they wish to create. … The system then provides the user with a set of recommended team members), the method comprising:
(Fig. 1, [0034]: A Standard English grammar 101 and domain corpus 102 consisting of texts related to the task domain are used [domain corpus 102 corresponds to the recommendation domain]); 
using a structure-mapping technique ([0040]: In FIG. 5 each Role 502, 503 within a team will map to a set of propositions on the set of relations) to generate a data structure based on source material from the recommendation domain ([0032] The core technology of virtual team creation is an engine that creates an extended graph of individuals and their interests, capabilities, and availabilities from social network data. This data is stored as a semantic network called the Community Capability Graph (CCG) [The Community Capability Graph (CCG) corresponds to the data structure]);
using semantic analyses ([0049]: Processing for each of the algorithms presented involves… an analysis phase in which the semantic relations are computed) to generate an ontology based on the data structure and the recommendation domain ([0034]: Semantic content extraction is performed using an ontology 105 of concepts related to the particular domain).
However, Earl does not explicitly teach “generating recommendation-dialog queries based on properties of the data structure, the recommendation-dialog queries comprising a plurality of questions to present to the user, the plurality of questions comprises type 1 questions, type 2 questions, and type 3 questions, the type 1 questions soliciting a Yes or No response, the type 2 questions soliciting an identification of a particular property response, and the Type 3 questions soliciting an open-ended response; generating a dialog tree based on the ontology and the recommendation-dialog queries, wherein the dialog tree is an ordered arrangement of the plurality of questions for having 
On the other hand, in the same field of endeavor, McGann teaches 
generating recommendation-dialog queries based on properties of the data structure (Fig. 1; [0056]: the IMR server 122 may be configured with an IMR script for querying customers on their needs; [0101]: …questions may dynamically be generated based on what is known on candidate intent or candidate slot values), 
([0135]: the dialog engine may be configured to ask different types of disambiguating questions in order to determine the real intent of the user), 
the plurality of questions comprises type 1 questions, type 2 questions, and type 3 questions ([0154]: According to one embodiment, the type of prompts that may be identified by the dialog engine include, but are not limited to, implicit confirmation, explicit confirmation, and choice offer [types of questions]), 
the type 1 questions soliciting a Yes or No response, ([0154]: An explicit confirmation asks a yes or no question such as, for example, “Do you want to pay your bill?”), the type 2 questions soliciting an identification of a particular property response ([0154]: An implicit confirmation may ask, for example, “I think you want to pay your bill. How do you want to make the payment.”), and the Type 3 questions soliciting an open-ended response ([0046]: a person of skill in the art should recognize that the queries posed by the system needed not be directed queries that expressly identify the set of valid responses, but may be one that provides open ended prompts (e.g. simply saying “How can I help you?”) to receive an open-ended response);
generating a dialog tree based on the ontology and the recommendation-dialog queries (Fig. 3; [0117]: The domain model may be derived from the specification of the dialog flow… In general terms, the domain model includes a goal-classification (decision) tree 302 and associated frames 304), 
wherein the dialog tree is an ordered arrangement of the plurality of questions for having a dialog with the user based on the recommendation-dialog queries ([0067]: According to one embodiment, the dialog controller retrieves a specification of the dialog flow (also referred to as a script) that contains various dialog blocks that are arranged hierarchically in a tree or graph), 
wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises prioritizing type 1 questions over type 2 questions, and prioritizing type 2 questions over type 3 questions (Fig. 7; [0136]: The dialog engine is configured to process each active behavior and generate an appropriate response for that behavior. According to one embodiment, the behaviors are resolved in an preset order of priority), 
wherein a Yes response to a type 1 question is followed by a corresponding type 2 question when navigating the dialog tree (Fig. 4B; [0143]: For example, the belief for the node “pay” under “bill” may be set to 1 if the customer answers “YES” to the prompt “Did you want to pay your bill?” The belief is further propagated bottom-up in the goal classification tree. Upper and lower thresholds associated with the node which are used to trigger different types of disambiguating questions [type 2 question], may also be updated based on the user action); 
presenting one or more of the plurality of questions to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree ([0165]: FIG. 7 is a flow diagram for dynamically updating the upper and lower thresholds (UT, LT) of a node for determining the appropriate prompt to be output according to one embodiment of the invention); 
receiving one or more recommendation dialog inputs in response to the one or more of the plurality of questions presented to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree (Fig.7, Fig. 4B; [0165]: According to one embodiment, the evaluation as to whether the values of LT and UT should be dynamically updated occur at each turn of the dialog based on feedback received from the customer as described above with respect to act 558); 
navigating the dialog tree to determine a recommendation, wherein navigating the dialog tree is dependent upon the one or more recommendation dialog inputs specified by the user in response to the one or more of the plurality of questions (Fig. 7; [0166]: the prompt that is generated offers different choices for the customer to choose from in act 702. If the user confirms these choices, the lower threshold is increased in act 704. Otherwise, if the user denies the choices, the lower threshold is decreased in act 706), 
wherein a first recommendation dialog input from the user in response to a question causes a first direction traversal of the dialog tree (Fig. 7; [0167]:  If, in act 708 [first recommendation dialog input], the computed node probability is determined to be between the upper and lower thresholds, the prompt that is generated is an explicit confirmation in act 710. If the user confirms the value, then the upper threshold is increased in act 712. Otherwise, if the user denies the value, then the upper threshold is decreased in act 714), and 
wherein a second recommendation dialog input from the user in response to the question causes a second direction traversal of the dialog tree (Fig. 7; [0168]: If, in act 716 [second recommendation dialog input], the computed node probability is determined to be above the upper threshold, the prompt that is generated is an implicit confirmation in act 718. If the user confirms the value, the thresholds are not modified. If the user denies the value, the upper threshold is decreased in act 722); and 
(Fig. 4C; [0144]: In act 560, the dialog engine outputs the response generated by the dialog engine based on the triggered behavior; [0068]: The recommendation may be based on probabilities and/or confidence measures relating to user intent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Earl with the teachings of McGann to include “generating recommendation-dialog queries based on properties of the data structure, the recommendation-dialog queries comprising a plurality of questions to present to the user, the plurality of questions comprises type 1 questions, type 2 questions, and type 3 questions, the type 1 questions soliciting a Yes or No response, the type 2 questions soliciting an identification of a particular property response, and the Type 3 questions soliciting an open-ended response; generating a dialog tree based on the ontology and the recommendation-dialog queries, wherein the dialog tree is an ordered arrangement of the plurality of questions for having a dialog with the user based on the recommendation-dialog queries, wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises prioritizing type 1 questions over type 2 questions, and prioritizing type 2 questions over type 3 questions, wherein a Yes response to a type 1 question is followed by a corresponding type 2 question when navigating the dialog tree; presenting one or more of the plurality of questions to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree; receiving one or more recommendation dialog inputs in response to the one or more of the plurality of questions presented to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree; navigating the dialog tree to determine a recommendation, wherein navigating the dialog tree is dependent upon the one or 
The motivation for combining would be to give a business control over the delivery of the customer experience, as recognized by McGann ([0040] of McGann: For example, a directed dialog system gives a business control over how the customer experience is delivered via relatively easy-to-understand dialog flows that are executed with relatively high precision).

Regarding Claim 2, the combined teachings of Earl and McGann disclose the method of claim 1, wherein using semantic analyses to generate the ontology based on the data structure and the recommendation domain includes analyzing the recommendation domain for ontological attributes of terms that comprise the data structure (See Earl, Fig. 1, ontology 105, [0038]: We developed an ontology driven parser using latent semantic indexing for term extraction, and used information retrieval methods term frequency inverse document frequency to created member indexes).
	
Regarding Claim 4, the combined teachings of Earl and McGann disclose the method of claim 3, wherein generating the dialog tree based on the ontology and the recommendation-dialog queries include arranging the recommendation-dialog queries according to relative relevancies of data structure properties of the recommendation-dialog queries (See Earl, [0049]: In FIG. 8, the relative quality is the quotient of the member's score and the highest for the particular role [Fig. 8 displays the arrangement or ranking of the queries according to relative quality]).

Regarding Claim 5, the combined teachings of Earl and McGann disclose the method of claim 4, wherein arranging the recommendation-dialog queries according to relative relevancies of data structure properties of the recommendation-dialog queries includes considering the relative relevancies of data structure properties of the recommendation-dialog queries to be total numbers of occurrences of each corresponding data structure property in a semantic data model (See Earl, [0040-0041]: In FIG. 5 each Role 502, 503 within a team will map to a set of propositions on the set of relations. For the movie production domain, an acceptable Editor is listed as an editor in some E number of movies [total numbers of occurrences], and the genre of the movie match the criteria specified by the team creator [corresponding data structure property]).

Regarding Claim 8, Earl discloses a system for engaging in a recommendation-dialog with a user, the system comprising: a memory having instructions therein; and at least one processor in communication with the memory ([0023]: FIG. 1 explains how the semantic network describing the skills of potential project team members is constructed), wherein the at least one processor is configured to execute the instructions to:
	access a recommendation domain (Fig. 1, [0034]: A Standard English grammar 101 and domain corpus 102 consisting of texts related to the task domain are used [domain corpus 102 corresponds to the recommendation domain]);
([0040]: In FIG. 5 each Role 502, 503 within a team will map to a set of propositions on the set of relations) to generate a data structure based on source material from the recommendation domain ([0032] The core technology of virtual team creation is an engine that creates an extended graph of individuals and their interests, capabilities, and availabilities from social network data. This data is stored as a semantic network called the Community Capability Graph (CCG) [The Community Capability Graph (CCG) corresponds to the data structure])
use semantic analyses ([0049]: Processing for each of the algorithms presented involves… an analysis phase in which the semantic relations are computed) to generate an ontology based on the data structure and the recommendation domain ([0034]: Semantic content extraction is performed using an ontology 105 of concepts related to the particular domain).
However, Earl does not explicitly teach “generate recommendation-dialog queries based on properties of the data structure, the recommendation-dialog queries comprising a plurality of questions to present to a user, the plurality of questions comprises type 1 questions, type 2 questions, and type 3 questions, the type 1 questions soliciting a Yes or No response, the type 2 questions soliciting an identification of a particular property response, and the Type 3 questions soliciting an open-ended response; generate a dialog tree based on the ontology and the recommendation-dialog queries, wherein the dialog tree is an ordered arrangement of the plurality of questions for having a dialog with the user based on the recommendation-dialog queries, wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises prioritizing type 1 questions over type 2 questions, and prioritizing type 2 questions over type 3 questions, wherein a Yes response to a type 1 question is followed by a corresponding type 2 
On the other hand, in the same field of endeavor, McGann teaches 
generate recommendation-dialog queries based on properties of the data structure (Fig. 1; [0056]: the IMR server 122 may be configured with an IMR script for querying customers on their needs; [0101]: …questions may dynamically be generated based on what is known on candidate intent or candidate slot values), 
the recommendation-dialog queries comprising a plurality of questions to present to the user ([0135]: the dialog engine may be configured to ask different types of disambiguating questions in order to determine the real intent of the user), 
the plurality of questions comprises type 1 questions, type 2 questions, and type 3 questions ([0154]: According to one embodiment, the type of prompts that may be identified by the dialog engine include, but are not limited to, implicit confirmation, explicit confirmation, and choice offer [types of questions]), 
the type 1 questions soliciting a Yes or No response, ([0154]: An explicit confirmation asks a yes or no question such as, for example, “Do you want to pay your bill?”), the type 2 questions soliciting an identification of a particular property response ([0154]: An implicit confirmation may ask, for example, “I think you want to pay your bill. How do you want to make the payment.”), and the Type 3 questions soliciting an open-ended response ([0046]: a person of skill in the art should recognize that the queries posed by the system needed not be directed queries that expressly identify the set of valid responses, but may be one that provides open ended prompts (e.g. simply saying “How can I help you?”) to receive an open-ended response);
generate a dialog tree based on the ontology and the recommendation-dialog queries (Fig. 3; [0117]: The domain model may be derived from the specification of the dialog flow… In general terms, the domain model includes a goal-classification (decision) tree 302 and associated frames 304), 
wherein the dialog tree is an ordered arrangement of the plurality of questions for having a dialog with the user based on the recommendation-dialog queries ([0067]: According to one embodiment, the dialog controller retrieves a specification of the dialog flow (also referred to as a script) that contains various dialog blocks that are arranged hierarchically in a tree or graph), 
wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises prioritizing type 1 questions over type 2 questions, and prioritizing type 2 questions over type 3 questions ([0136]: The dialog engine is configured to process each active behavior and generate an appropriate response for that behavior. According to one embodiment, the behaviors are resolved in an preset order of priority), 
wherein a Yes response to a type 1 question is followed by a corresponding type 2 question when navigating the dialog tree (Fig. 4B; [0143]: For example, the belief for the node “pay” under “bill” may be set to 1 if the customer answers “YES” to the prompt “Did you want to pay your bill?” The belief is further propagated bottom-up in the goal classification tree. Upper and lower thresholds associated with the node which are used to trigger different types of disambiguating questions [type 2 question], may also be updated based on the user action); 
present one or more of the plurality of questions to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree ([0165]: FIG. 7 is a flow diagram for dynamically updating the upper and lower thresholds (UT, LT) of a node for determining the appropriate prompt to be output according to one embodiment of the invention); 
receive one or more recommendation dialog inputs in response to the one or more of the plurality of questions presented to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree (Fig.7, Fig. 4B; [0165]: According to one embodiment, the evaluation as to whether the values of LT and UT should be dynamically updated occur at each turn of the dialog based on feedback received from the customer as described above with respect to act 558); 
navigate the dialog tree to determine a recommendation, wherein navigating the dialog tree is dependent upon the one or more recommendation dialog inputs specified by (Fig. 7; [0166]: the prompt that is generated offers different choices for the customer to choose from in act 702. If the user confirms these choices, the lower threshold is increased in act 704. Otherwise, if the user denies the choices, the lower threshold is decreased in act 706), 
wherein a first recommendation dialog input from the user in response to a question causes a first direction traversal of the dialog tree (Fig. 7; [0167]:  If, in act 708 [first recommendation dialog input], the computed node probability is determined to be between the upper and lower thresholds, the prompt that is generated is an explicit confirmation in act 710. If the user confirms the value, then the upper threshold is increased in act 712. Otherwise, if the user denies the value, then the upper threshold is decreased in act 714), and 
wherein a second recommendation dialog input from the user in response to the question causes a second direction traversal of the dialog tree (Fig. 7; [0168]: If, in act 716 [second recommendation dialog input], the computed node probability is determined to be above the upper threshold, the prompt that is generated is an implicit confirmation in act 718. If the user confirms the value, the thresholds are not modified. If the user denies the value, the upper threshold is decreased in act 722); and 
provide the recommendation to the user (Fig. 4C; [0144]: In act 560, the dialog engine outputs the response generated by the dialog engine based on the triggered behavior; [0068]: The recommendation may be based on probabilities and/or confidence measures relating to user intent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Earl with the 
([0040] of McGann: For example, a directed dialog system gives a business control over how the customer experience is delivered via relatively easy-to-understand dialog flows that are executed with relatively high precision).

Regarding Claim 9, the combined teachings of Earl and McGann disclose the system of claim 8, wherein the at least one processor is configured to execute the instructions to analyze the recommendation domain for ontological attributes of terms that comprise the data structure (See Earl, Fig. 1, ontology 105, [0038]: We developed an ontology driven parser using latent semantic indexing for term extraction, and used information retrieval methods term frequency inverse document frequency to created member indexes).

Regarding Claim 11, the combined teachings of Earl and McGann disclose the system of claim 10, wherein the at least one processor is configured to execute the instructions to arrange the recommendation-dialog queries according to relative relevancies of data structure properties of the recommendation-dialog queries (See Earl, [0049]: In FIG. 8, the relative quality is the quotient of the member's score and the highest for the particular role [Fig. 8 displays the arrangement or ranking of the queries according to relative quality]).

Regarding Claim 12, the combined teachings of Earl and McGann disclose the system of claim 11, wherein the at least one processor is configured to execute the instructions to consider the relative relevancies of data structure properties of the recommendation-dialog queries to be total numbers of occurrences of each corresponding data structure property in a (See Earl, [0040-0041]: In FIG. 5 each Role 502, 503 within a team will map to a set of propositions on the set of relations. For the movie production domain, an acceptable Editor is listed as an editor in some E number of movies [total numbers of occurrences], and the genre of the movie match the criteria specified by the team creator [corresponding data structure property]).

Regarding Claim 13, the combined teachings of Earl and McGann disclose the system of claim 12, wherein the at least one processor is configured to execute the instructions to insert properties of the data structure into recommendation-dialog-query templates (See Earl, [0020]: The system begins with a set of templates for the kinds of roles and skills required by the users of the system. This information is supplied by an administrator and can be added to by a user of the system).

Regarding Claim 14, the combined teachings of Earl and McGann discloses system of claim 13, wherein the at least one processor is configured to execute the instructions to receive an audible recommendation dialog input (See McGann, [0038]: An example of a directed dialog system is a speech-enabled IVR system. Such a system may be configured to interact with a customer via voice to obtain information to route a call to an appropriate contact center agent, and/or to help the customer to navigate to a solution without the need of such contact center agent).

Regarding Claim 15, Earl discloses a computer program product ([0022]: FIG. 1 is a schematic block diagram of a system for supporting a contact center in providing contact center services according to one exemplary embodiment of the invention), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to	
access a recommendation domain (Fig. 1, [0034]: A Standard English grammar 101 and domain corpus 102 consisting of texts related to the task domain are used [domain corpus 102 corresponds to the recommendation domain]);
	use a structure-mapping technique ([0040]: In FIG. 5 each Role 502, 503 within a team will map to a set of propositions on the set of relations.)  to generate a data structure based on source material from the recommendation domain ([0032] The core technology of virtual team creation is an engine that creates an extended graph of individuals and their interests, capabilities, and availabilities from social network data. This data is stored as a semantic network called the Community Capability Graph (CCG) [The Community Capability Graph (CCG) corresponds to the data structure])
use semantic analyses ([0049]: Processing for each of the algorithms presented involves… an analysis phase in which the semantic relations are computed) to generate an ontology based on the data structure and the recommendation domain ([0034]: Semantic content extraction is performed using an ontology 105 of concepts related to the particular domain);
However, Earl does not explicitly teach “generate recommendation-dialog queries based on properties of the data structure, the recommendation-dialog queries comprising a plurality of questions to present to a user, the plurality of questions comprises type 1 questions, type 2 questions, and type 3 questions, the type 1 questions soliciting a Yes or No response, the type 2 questions soliciting an identification of a particular property 
On the other hand, in the same field of endeavor, McGann teaches 
generate recommendation-dialog queries based on properties of the data structure (Fig. 1; [0056]: the IMR server 122 may be configured with an IMR script for querying customers on their needs; [0101]: …questions may dynamically be generated based on what is known on candidate intent or candidate slot values), 
the recommendation-dialog queries comprising a plurality of questions to present to the user ([0135]: the dialog engine may be configured to ask different types of disambiguating questions in order to determine the real intent of the user), 
the plurality of questions comprises type 1 questions, type 2 questions, and type 3 questions ([0154]: According to one embodiment, the type of prompts that may be identified by the dialog engine include, but are not limited to, implicit confirmation, explicit confirmation, and choice offer [types of questions]), 
the type 1 questions soliciting a Yes or No response, ([0154]: An explicit confirmation asks a yes or no question such as, for example, “Do you want to pay your bill?”), the type 2 questions soliciting an identification of a particular property response ([0154]: An implicit confirmation may ask, for example, “I think you want to pay your bill. How do you want to make the payment.”), and the Type 3 questions soliciting an open-ended response ([0046]: a person of skill in the art should recognize that the queries posed by the system needed not be directed queries that expressly identify the set of valid responses, but may be one that provides open ended prompts (e.g. simply saying “How can I help you?”) to receive an open-ended response);
generate a dialog tree based on the ontology and the recommendation-dialog queries (Fig. 3; [0117]: The domain model may be derived from the specification of the dialog flow… In general terms, the domain model includes a goal-classification (decision) tree 302 and associated frames 304), 
([0067]: According to one embodiment, the dialog controller retrieves a specification of the dialog flow (also referred to as a script) that contains various dialog blocks that are arranged hierarchically in a tree or graph), 
wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises prioritizing type 1 questions over type 2 questions, and prioritizing type 2 questions over type 3 questions ([0136]: The dialog engine is configured to process each active behavior and generate an appropriate response for that behavior. According to one embodiment, the behaviors are resolved in an preset order of priority), 
wherein a Yes response to a type 1 question is followed by a corresponding type 2 question when navigating the dialog tree (Fig. 5; [0143]: For example, the belief for the node “pay” under “bill” may be set to 1 if the customer answers “YES” to the prompt “Did you want to pay your bill?” The belief is further propagated bottom-up in the goal classification tree. Upper and lower thresholds associated with the node which are used to trigger different types of disambiguating questions [type 2 question], may also be updated based on the user action); 
present the one or more of the plurality of questions to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree ([0165]: FIG. 7 is a flow diagram for dynamically updating the upper and lower thresholds (UT, LT) of a node for determining the appropriate prompt to be output according to one embodiment of the invention); 
(Fig.7, Fig. 4B; [0165]: According to one embodiment, the evaluation as to whether the values of LT and UT should be dynamically updated occur at each turn of the dialog based on feedback received from the customer as described above with respect to act 558); 
navigate the dialog tree to determine a recommendation, wherein navigating the dialog tree is dependent upon the one or more recommendation dialog inputs specified by the user in response to the one or more of the plurality of questions ([0167]: If, in act 708, the computed node probability is determined to be between the upper and lower thresholds, the prompt that is generated is an explicit confirmation in act 710. If the user confirms the value, then the upper threshold is increased in act 712. Otherwise, if the user denies the value, then the upper threshold is decreased in act 714), 
wherein a first recommendation dialog input from the user in response to a question causes a first direction traversal of the dialog tree (Fig. 7; [0167]:  If, in act 708 [first recommendation dialog input], the computed node probability is determined to be between the upper and lower thresholds, the prompt that is generated is an explicit confirmation in act 710. If the user confirms the value, then the upper threshold is increased in act 712. Otherwise, if the user denies the value, then the upper threshold is decreased in act 714), and 
wherein a second recommendation dialog input from the user in response to the question causes a second direction traversal of the dialog tree (Fig. 7; [0168]: If, in act 716 [second recommendation dialog input], the computed node probability is determined to be above the upper threshold, the prompt that is generated is an implicit confirmation in act 718. If the user confirms the value, the thresholds are not modified. If the user denies the value, the upper threshold is decreased in act 722); and 
provide the recommendation to the user (Fig. 4C; [0144]: In act 560, the dialog engine outputs the response generated by the dialog engine based on the triggered behavior; [0068]: The recommendation may be based on probabilities and/or confidence measures relating to user intent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the computer program product of Earl with the teachings of McGann to include “generate recommendation-dialog queries based on properties of the data structure, the recommendation-dialog queries comprising a plurality of questions to present to a user, the plurality of questions comprises type 1 questions, type 2 questions, and type 3 questions, the type 1 questions soliciting a Yes or No response, the type 2 questions soliciting an identification of a particular property response, and the Type 3 questions soliciting an open-ended response; generate a dialog tree based on the ontology and the recommendation-dialog queries, wherein the dialog tree is an ordered arrangement of the plurality of questions for having a dialog with the user based on the recommendation-dialog queries, wherein generating the dialog tree based on the ontology and the recommendation-dialog queries comprises prioritizing type 1 questions over type 2 questions, and prioritizing type 2 questions over type 3 questions, wherein a Yes response to a type 1 question is followed by a corresponding type 2 question when navigating the dialog tree; present the one or more of the plurality of questions to the user in accordance with the ordered arrangement of the plurality of questions in the dialog tree; receive one or more recommendation dialog inputs in response to the 
The motivation for combining would be to give a business control over the delivery of the customer experience, as recognized by McGann ([0040] of McGann: For example, a directed dialog system gives a business control over how the customer experience is delivered via relatively easy-to-understand dialog flows that are executed with relatively high precision).

Regarding Claim 16, the combined teachings of Earl and McGann disclose the computer program product of claim 15, wherein the program instructions are executable by the at least one processor to cause the at least one processor to analyze the recommendation domain for ontological attributes of terms that comprise the data structure (See Earl, Fig. 1, ontology 105, [0038]: We developed an ontology driven parser using latent semantic indexing for term extraction, and used information retrieval methods term frequency inverse document frequency to created member indexes).

22.     Regarding Claim 18, the combined teachings of Earl and McGann disclose the computer program product of claim 17, wherein the program instructions are executable by the at least one (See Earl, [0049]: In FIG. 8, the relative quality is the quotient of the member's score and the highest for the particular role [Fig. 8 displays the arrangement or ranking of the queries according to relative quality]).

23.     Regarding Claim 19, the combined teachings of Earl and McGann disclose the computer program product of claim 18, wherein the program instructions are executable by the at least one processor to cause the at least one processor to consider the relative relevancies of data structure properties of the recommendation-dialog queries to be total numbers of occurrences of each corresponding data structure property in a semantic data model (See Earl, [0040-0041]: In FIG. 5 each Role 502, 503 within a team will map to a set of propositions on the set of relations. For the movie production domain, an acceptable Editor is listed as an editor in some E number of movies [total numbers of occurrences], and the genre of the movie match the criteria specified by the team creator [corresponding data structure property]).

24.      Regarding Claim 20, the combined teachings of Earl and McGann discloses the computer program product of claim 19, wherein the program instructions are executable by the at least one processor to cause the at least one processor to insert properties of the data structure into recommendation-dialog-query templates (See Earl, [0020]: The system begins with a set of templates for the kinds of roles and skills required by the users of the system. This information is supplied by an administrator and can be added to by a user of the system).

25.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Earl et al. (US 20120197809 A1, hereinafter Earl) in view of McGann et al. (US 20180338041 A1, hereinafter McGann) and in further view of Barborak et al. (US 20170371861 A1, hereinafter Barborak).

26.	Regarding Claim 3, the combined teachings of Earl and McGann disclose the method of claim 2, wherein analyzing the recommendation domain for ontological attributes of terms that comprise the data structure includes using at least one technique selected from a group consisting of a bag-of-words technique (See Earl, [0038]: Each user profile as a bag of words (Lewis, 1998) with the desired capabilities of the Team Member are used as query terms).
	However, the combined teachings of Earl and McGann do not explicitly teach “using at least one technique selected from a group consisting of a predicate-argument-structure technique.” 
On the other hand, in the same field of endeavor, Barborak teaches using a predicate-argument-structure technique ([0088]: In one implementation, the linguistic analysis results include (1) a syntactic parse to provide sentence structure, (2) a predicate argument structure (PAS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Earl 
The motivation for doing so would be to produce multiple sets of linguistic analysis results, as recognized by Barborak ([0088] of Barborak: Potentially, multiple sets of linguistic analysis results will be produced, because language is in general ambiguous and it may not be possible to determine a single analysis that is certain to be correct).

Regarding Claim 10, the combined teachings of Earl and McGann discloses the system of claim 9 wherein the at least one processor is configured to execute the instructions to use at least one technique selected from a group consisting of a bag-of-words technique (See Earl, [0038]: Each user profile as a bag of words (Lewis, 1998) with the desired capabilities of the Team Member are used as query terms).
However, the combined teachings of Earl and McGann do not explicitly teach “using at least one technique selected from the group consisting of a predicate-argument-structure technique.” 
On the other hand, in the same field of endeavor, Barborak teaches using a predicate-argument-structure technique ([0088]: In one implementation, the linguistic analysis results include (1) a syntactic parse to provide sentence structure, (2) a predicate argument structure (PAS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Earl and McGann with the teachings of Barborak to include using a predicate-argument-structure technique. 
([0088] of Barborak: Potentially, multiple sets of linguistic analysis results will be produced, because language is in general ambiguous and it may not be possible to determine a single analysis that is certain to be correct).

Regarding Claim 17, the combined teachings of Earl and McGann disclose the computer program product of claim 16, wherein the program instructions are executable by the at least one processor to cause the at least one processor to use at least one technique selected from a group consisting of a bag-of-words technique and a predicate-argument-structure technique (See Earl, [0038]: Each user profile as a bag of words (Lewis, 1998) with the desired capabilities of the Team Member are used as query terms).
However, the combined teachings of Earl and McGann do not explicitly teach using at least one technique selected from the group consisting of “a predicate-argument-structure technique.” 
On the other hand, in the same field of endeavor, Barborak teaches using a predicate-argument-structure technique ([0088]: In one implementation, the linguistic analysis results include (1) a syntactic parse to provide sentence structure, (2) a predicate argument structure (PAS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Earl and McGann with the teachings of Barborak to include using “a predicate-argument-structure technique.” 
([0088] of Barborak: Potentially, multiple sets of linguistic analysis results will be produced, because language is in general ambiguous and it may not be possible to determine a single analysis that is certain to be correct).

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/S.D.H./Examiner, Art Unit 2168   

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168